B. E. SAFEOLD, J.
-The appellant was convicted on an indictment for enticing away an apprentice, under section 3690 of the Revised Code.
At the trial, he objected to the introduction of evidence of a writing certified by the probate judge of Barbour county, to be a correct copy from the records in that office, to which transcript and certificate was affixed the seal of the probate court of Barbour county, with a one dollar State stamp attached and cancelled by the probate judge of said court. This transcript recited a petition by Jane Turner, a freed woman, residing in Barbour county, Alabama, to have apprenticed her five children, from eleven years to six months old, including Wade Hamptou Turner, the one alleged to have been enticed away, on the ground that she was unable to support them. This petition was subscribed by Jane Turner, with her mark, and by Shorter and Seals as her attorneys. It was sworn to before the probate judge. The transcript also contained the order of the court that letters of apprenticeship issue to Alexander Lane.
The grounds of the objection to this writing as evidence *716are — 1st. That the alleged transcript is not properly authenticated. . 2d. It is void as an order or judgment of the probate court, because rendered on the application of the' mother of the children only, and without notice to the children, or representation of them by a guardian or other person.
The usual manner of proving a record in this State i® by an exemplified copy under the seal of the court in which it is. Our courts are required by act of Congress to receive in evidence the records and judicial proceedings of the other States of the Union when so authenticated, the' attestation being certified by the proper magistrate to be in due form, The seals of courts instituted for the public administration of justice prove themselves. — 2 Phil. Ev, 343-6. The indenture of apprenticeship was shown to be lost by its proper custodian, and there was no valid objection to proving the fact of the apprenticeship by the certified copy of the record of the court issuing the letters.
Unless the proceeding in the probate court is void, the appellant, being a stranger, had no right to question its regularity. — Dupree v. Perry, 18 Ala. 34. The court of probate is authorized to bind out as apprentices the children of any person unable to provide for their support, until the age of twenty-one years. — Revised Code, § 1450. The letters of apprenticeship may be revoked at any time.- § 1433. Sheriffs, justices of the peace, and all other civil officers of the several counties, are enjoined to report such cases to the court. — § 1454, Full proof of the suitableness of the master to have charge and care of the minor is to' be made, and a proper bond is to be taken from him for the performance of his duties. — § 1455. Any parent having a minor child, may apprentice such child as provided for in the statutes respecting the care of the poor. — § 1462’. Provision is made for notifying the father of a minor, or the mother if there is no father, of the proceedings to ap-> prentice the child. — § 1464. But there is no such requisition of notice to the child, or even of its consent. This is amply provided for in the authority of the court to revoke the letters for good cause at any time. Besides, the assent *717of the infant is not necessary in case of paupers. — 2 Kent Com. p. 264.
Though all the regulations for apprenticing a minor be not precisely followed, the deed ife only voidable by the parties. — 13 Johns. 245. Nor does a mere abandonment of service by the apprentice avoid it. — Rev. Code, 1457 ; 16 East, 13,27.
As a master may not release himself from the obligation into which he has entered except on good and satisfactory cause shown to the court. — Rev. Code, 1460. So if he has violated his duty in this respect, he may resume its performance again, until he is removed or discharged. We find no error in the record.
The judgment is affirmed.